
	

114 HR 3859 : HSA Technical Corrections Act
U.S. House of Representatives
2015-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 3859
		IN THE SENATE OF THE UNITED STATES
		December 9, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To make technical corrections to the Homeland Security Act of 2002.
	
	
 1.Short titleThis Act may be cited as the HSA Technical Corrections Act. 2.References to the Homeland Security Act of 2002Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Homeland Security Act of 2002 (Public Law 107–296; 6 U.S.C. 101 et seq.).
		3.Technical amendments to the Homeland Security Act of 2002
 (a)Table of contentsThe table of contents in section 1(b) (6 U.S.C. 101 note) is amended as follows: (1)By striking the items relating to each of the following:
 (A)Section 401. (B)Section 416.
 (C)Section 430. (D)Section 431.
 (E)Section 445. (F)Section 446.
 (G)Section 455. (H)Section 456.
 (I)Section 459. (J)Section 460.
 (K)Section 461. (L)Section 472.
 (M)Section 473. (N)Section 474.
 (O)Section 475. (P)Section 477.
 (Q)Section 706. (R)Section 857.
 (S)Section 878. (T)Section 881.
 (U)Section 893. (V)Section 1204.
 (W)Title XIV. (X)Section 1401.
 (Y)Section 1402. (Z)Section 1403.
 (AA)Section 1404. (BB)Section 1405.
 (CC)Section 1406. (DD)Section 1502.
 (2)By striking the items relating to the second section 226 and sections 227 and 228 and inserting the following new items:
					
						
							Sec. 227. National Cybersecurity and Communications Integration Center.
							Sec. 228. Cyber incident response plan.
							Sec. 229. Clearances..
 (3)By striking the item relating to title IV and the item relating to subtitle A of title IV and inserting the following new items:
					
						
							Title IV—Border, Maritime, and Transportation Security
							Subtitle A—Border, Maritime, and Transportation Security Responsibilities and Functions.
 (4)By striking the item relating to section 402 and inserting the following new item:   Sec. 402. Border, maritime, and transportation responsibilities.. (5)By striking the item relating to subtitle B of title IV and inserting the following new item:
					
						
							Subtitle B—United States Customs and Border Protection.
 (6)By striking the item relating to section 411 and inserting the following new item:   Sec. 411. Establishment of United States Customs and Border Protection.. (7)By striking the item relating to section 441 and inserting the following new item:
					
						
							Sec. 441. Transfer of functions..
 (8)By striking the item relating to section 442 and inserting the following new item:   Sec. 442. United States Immigration and Customs Enforcement.. (9)By striking the item relating to section 451 and inserting the following new item:
					
						
							Sec. 451. Establishment of United States Citizenship and Immigration Services..
 (10)By striking the item relating to section 2103 and inserting the following new item:   Sec. 2103. Protection and sharing of information.. (b)Title ITitle I (6 U.S.C. 111 et seq.) is amended as follows:
 (1)In section 102(f)(10) (6 U.S.C. 112(f)(10)), by striking Directorate of Border and Transportation Security and inserting Commissioner of United States Customs and Border Protection. (2)In section 103(a)(1) (6 U.S.C. 113(a)(1))—
 (A)by striking the enumerator, the paragraph heading, and the matter preceding subparagraph (A) and inserting the following:
						
 (1)In generalExcept as provided under paragraph (2), there are the following officers, appointed by the President, by and with the advice and consent of the Senate:;
 (B)by moving the margins of subparagraphs (A) through (J) two ems to the right; (C)in subparagraph (C), by striking An Under Secretary for Border and Transportation Security and inserting A Commissioner of United States Customs and Border Protection;
 (D)in subparagraph (E), by striking the Bureau of and inserting United States; (E)in subparagraph (G), by striking A Director of the Office of Counternarcotics Enforcement and inserting A Director of United States Immigration and Customs Enforcement;
 (F)by inserting after subparagraph (J) the following new subparagraphs:  (K)An Administrator of the Transportation Security Administration.
 (L)A Commandant of the Coast Guard.. (c)Title IITitle II (6 U.S.C. 121 et seq.) is amended as follows:
 (1)In section 202 (6 U.S.C. 122)— (A)in subsection (c), by striking Director of Central Intelligence and inserting Director of National Intelligence; and
 (B)in subsection (d)(2), by striking Director of Central Intelligence and inserting Director of National Intelligence. (2)In section 210E (6 U.S.C. 124l)—
 (A)by striking subsection (e); and (B)by redesignating subsection (f) as subsection (e).
 (3)In section 223 (6 U.S.C. 143)— (A)in paragraph (1)(B)—
 (i)by striking in coordination with the Under Secretary for Emergency Preparedness and Response,; and (ii)by striking ; and and inserting a semicolon; and
 (B)in paragraph (2), by striking , in coordination with the Under Secretary for Emergency Preparedness and Response,. (4)In section 225 (6 U.S.C. 145)—
 (A)by striking subsection (c); and (B)by redesignating subsection (d) as subsection (c).
 (5)By redesignating sections 227 (6 U.S.C. 149) and 228 (6 U.S.C. 150) as sections 228 and 229, respectively.
 (6)By redesignating the second section 226 (6 U.S.C. 148) (relating to National Cybersecurity and Communications Integration Center) as section 227. (7)In section 228 (6 U.S.C. 149), as redesignated by paragraph (6), by striking section 226 and inserting section 227(a)(1).
 (d)Title IIISection 302 (6 U.S.C. 182) is amended by striking biological,, both places it appears and inserting biological,. (e)Title IVTitle IV (6 U.S.C. 201 et seq.) is amended as follows:
 (1)By striking the title heading and inserting the following:  IVBorder, Maritime, and Transportation Security. (2)By striking the heading for subtitle A and inserting the following:
					
						ABorder, Maritime, and Transportation Security Responsibilities and Functions.
 (3)By striking section 401 (6 U.S.C. 201). (4)In section 402 (6 U.S.C. 202)—
 (A)by striking the section heading and inserting the following: Border, maritime, and transportation responsibilities.; and (B)in the matter preceding paragraph (1), by striking , acting through the Under Secretary for Border and Transportation Security,.
 (5)By striking the heading for subtitle B and inserting the following:  BUnited States Customs and Border Protection. (6)In section 411 (6 U.S.C. 211)—
 (A)by striking the section heading and inserting the following: Establishment of United States Customs and Border Protection.; (B)in subsection (a)—
 (i)by striking the United States Customs Service and inserting the United States Customs and Border Protection; and (ii)by striking the Under Secretary for Border and Transportation Security and inserting the Secretary; and
 (C)in subsection (b)— (i)in the subsection heading, by striking of customs;
 (ii)in paragraph (1), by striking the Customs Service a Commissioner of Customs and inserting United States Customs and Border Protection a Commissioner; and (iii)by striking paragraph (3).
 (7)In section 412(b)(1) (6 U.S.C. 212), by striking United States Customs Service and inserting United States Customs and Border Protection. (8)In section 413 (6 U.S.C. 213), by striking available to the United States Customs Service or.
 (9)In section 414 (6 U.S.C. 214), by striking the United States Customs Service and inserting United States Customs and Border Protection. (10)By striking section 416 (6 U.S.C. 216).
 (11)In section 418 (6 U.S.C. 218)— (A)by striking (a) Continuing reports.—; and
 (B)by striking subsection (b). (12)In section 423 (6 U.S.C. 233)—
 (A)by striking subsection (b); and (B)by redesignating subsection (c) as subsection (b).
 (13)In section 424(a) (6 U.S.C. 234(a)), by striking Under Secretary for Border Transportation and Security and inserting Secretary. (14)In section 427 (6 U.S.C. 235), by striking subsection (c).
 (15)In section 428 (6 U.S.C. 236)— (A)in subsection (e), by striking paragraphs (7) and (8);
 (B)by striking subsections (g) and (h); and (C)by redesignating subsection (i) as subsection (g).
 (16)By striking section 430 (6 U.S.C. 238). (17)By striking section 431 (6 U.S.C. 239).
 (18)In section 441 (6 U.S.C. 251)— (A)in the section heading, by striking to Under Secretary for Border and Transportation Security; and
 (B)in the matter preceding paragraph (1), by striking the Under Secretary for Border and Transportation Security and inserting the Secretary. (19)In section 442 (6 U.S.C. 252)—
 (A)in the section heading, by striking Establishment of Bureau of Border Security and inserting United States Immigration and Customs Enforcement; (B)by striking the Bureau of Border Security each place it appears and inserting United States Immigration and Customs Enforcement;
 (C)by striking Bureau of Border Security each place it appears and inserting United States Immigration and Customs Enforcement; (D)by striking the Bureau each place it appears and inserting United States Immigration and Customs Enforcement;
 (E)by striking Under Secretary for Border and Transportation Security each place it appears and inserting Secretary; (F)by striking the Bureau of Citizenship and Immigration Services both places it appears and inserting United States Citizenship and Immigration Services;
 (G)in subsection (a)— (i)in the subsection heading, by striking of Bureau;
 (ii)in paragraph (1) by striking a bureau to be known as the Bureau of Border Security and inserting the Bureau of Border Security; (iii)in paragraph (2), in the paragraph heading, by striking Assistant Secretary and inserting Director; and
 (iv)by striking paragraph (5) and inserting the following:  (5)Managerial rotation programNot later than 1 year after the date on which the transfer of functions specified under section 441 takes effect, the Director of United States Immigration and Customs Enforcement shall design and implement a managerial rotation program under which employees of United States Immigration and Customs Enforcement holding positions involving supervisory or managerial responsibility and classified, in accordance with chapter 51 of title 5, United States Code, as a GS–14 or above, shall—
 (A)gain some experience in all the major functions performed by United States Immigration and Customs Enforcement; and
 (B)work in at least one local office of United States Immigration and Customs Enforcement.; and (H)by striking Assistant Secretary each place it appears and inserting Director.
 (20)In section 443 (6 U.S.C. 253)— (A)by striking Under Secretary for Border and Transportation Security and inserting Secretary; and
 (B)by striking the Bureau of Border Security each place it appears and inserting United States Immigration and Customs Enforcement. (21)In section 444 (6 U.S.C. 254)—
 (A)by striking Under Secretary for Border and Transportation Security and inserting Secretary; (B)by striking pursuant to policies and procedures applicable to employees of the Federal Bureau of Investigation,; and
 (C)by striking the Bureau of Border Security and inserting United States Customs and Border Protection. (22)By striking section 445.
 (23)By striking section 446. (24)In section 451—
 (A)in the section heading, by striking Bureau of and inserting United States; (B)by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services;
 (C)by striking Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; (D)by striking the Bureau of Border Security each place it appears and inserting United States Immigration and Customs Enforcement;
 (E)in subsection (a)— (i)in the subsection heading, by striking of Bureau;
 (ii)in paragraph (1)— (I)by striking a bureau to be known as the Bureau of Citizenship and Immigration Services and inserting the Bureau of Citizenship and Immigration Services; and
 (II)by striking the Bureau of Citizenship and Immigration Services and inserting the United States Citizenship and Immigration Services; (iii)in paragraph (2)(C), by striking Assistant Secretary and inserting Director; and
 (iv)by striking paragraph (4) and inserting the following:  (4)Managerial rotation programNot later than 1 year after the effective date specified in section 455, the Director of United States Citizenship and Immigration Services shall design and implement a managerial rotation program under which employees of United States Citizenship and Immigration Services holding positions involving supervisory or managerial responsibility and classified, in accordance with chapter 51 of title 5, United States Code, as a GS–14 or above, shall—
 (A)gain some experience in all the major functions performed by United States Citizenship and Immigration Services; and
 (B)work in at least one field office and one service center of United States Citizenship and Immigration Services.; and
 (F)by striking subsection (g). (25)In section 452 (6 U.S.C. 272)—
 (A)by striking the Bureau of each place it appears and inserting United States; and (B)in subsection (f), in the subsection heading, by striking Bureau of and inserting United States.
 (26)In section 453 (6 U.S.C. 273)— (A)by striking the Bureau of each place it appears and inserting United States; and
 (B)in subsection (a)(2), by striking such bureau and inserting United States Citizenship and Immigration Services. (27)In section 454 (6 U.S.C. 274)—
 (A)by striking the Bureau of each place it appears and inserting United States; and (B)by striking pursuant to policies and procedures applicable to employees of the Federal Bureau of Investigation,.
 (28)By striking section 455 (6 U.S.C. 271 note). (29)By striking section 456 (6 U.S.C. 275).
 (30)By striking section 459 (6 U.S.C. 276). (31)By striking section 460 (6 U.S.C. 277).
 (32)By striking section 461 (6 U.S.C. 278). (33)In section 462(b)(2)(A) (6 U.S.C. 279(b)(2)(A))—
 (A)by striking the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services; (B)by striking Assistant Secretary and inserting Director; and
 (C)by striking the Bureau of Border Security and inserting United States Immigration and Customs Enforcement. (34)By striking section 472 (6 U.S.C. 292).
 (35)By striking section 473 (6 U.S.C. 293). (36)By striking section 474 (6 U.S.C. 294).
 (37)By striking section 475 (6 U.S.C. 295). (38)In section 476 (6 U.S.C. 296)—
 (A)by striking the Bureau of Citizenship and Immigration Services each place it appears and inserting United States Citizenship and Immigration Services; and (B)by striking the Bureau of Border Security each place it appears and inserting United States Immigration and Customs Enforcement.
 (39)By striking section 477 (6 U.S.C. 297). (40)By amending section 478 (6 U.S.C. 298) to read as follows:
					
						478.Immigration functions
 (a)In generalOne year after the date of the enactment of this Act, and each year thereafter, the Secretary shall submit a report to the President, to the Committees on the Judiciary and Oversight and Government Reform of the House of Representatives, and to the Committees on the Judiciary and Homeland Security and Governmental Affairs of the Senate, on the impact the transfers made by this subtitle has had on immigration functions.
 (b)Matter includedThe report shall address the following with respect to the period covered by the report: (1)The aggregate number of all immigration applications and petitions received, and processed, by the Department.
 (2)Region-by-region statistics on the aggregate number of immigration applications and petitions filed by an alien (or filed on behalf of an alien) and denied, disaggregated by category of denial and application or petition type.
 (3)The quantity of backlogged immigration applications and petitions that have been processed, the aggregate number awaiting processing, and a detailed plan for eliminating the backlog.
 (4)The average processing period for immigration applications and petitions, disaggregated by application or petition type.
 (5)The number and types of immigration-related grievances filed with any official of the Department of Justice, and if those grievances were resolved.
 (6)Plans to address grievances and improve immigration services. (7)Whether immigration-related fees were used consistent with legal requirements regarding such use.
 (8)Whether immigration-related questions conveyed by customers to the Department (whether conveyed in person, by telephone, or by means of the Internet) were answered effectively and efficiently..
 (f)Title VTitle V (6 U.S.C. 311 et seq.) is amended as follows: (1)In section 501(8) (6 U.S.C. 311(8)), by striking section 502(a)(6) and inserting section 504(a)(6).
 (2)In section 504(a)(3)(B) (6 U.S.C. 314(a)(3)), by striking , the National Disaster Medical System,. (g)Title VISection 601 (6 U.S.C. 331) is amended by striking Director of Central Intelligence each place it appears and inserting Director of National Intelligence.
 (h)Title VIITitle VII (6 U.S.C. 341 et seq.) is amended as follows: (1)In section 701(b)(1) (6 U.S.C. 341(b)(1))—
 (A)in subparagraph (A)— (i)by striking the Bureau of Border Security and the Bureau of Citizenship and Immigration Services and inserting United States Citizenship and Immigration Services and United States Immigration and Customs Enforcement; and
 (ii)by striking such bureau and inserting United States Citizenship and Immigration Services; and (B)in subparagraph (B), by striking such bureaus and inserting United States Citizenship and Immigration Services and United States Immigration and Customs Enforcement.
 (2)By striking section 706 (6 U.S.C. 346). (i)Title VIIITitle VIII (6 U.S.C. 361 et seq.) is amended as follows:
 (1)In section 833 (6 U.S.C. 393), by striking subsection (e). (2)In section 843(b)(1)(B) (6 U.S.C. 413(b)(1)(B)), by striking as determined by and all that follows through ; and and inserting as determined by the Secretary; and.
 (3)By amending section 844 (6 U.S.C. 414) to read as follows:  844.Homeland Security Rotation Program (a)In generalNot later than 180 days after the date of enactment of this section, the Secretary shall establish the Homeland Security Rotation Program (in this section referred to as the ‘‘Rotation Program’’) for employees of the Department. The Rotation Program shall use applicable best practices, including those from the Chief Human Capital Officers Council.
 (b)GoalsThe Rotation Program established by the Secretary shall— (1)be established in accordance with the Human Capital Strategic Plan of the Department;
 (2)provide middle and senior level employees in the Department the opportunity to broaden their knowledge through exposure to other components of the Department;
 (3)expand the knowledge base of the Department by providing for rotational assignments of employees to other components;
 (4)build professional relationships and contacts among the employees in the Department; (5)invigorate the workforce with exciting and professionally rewarding opportunities;
 (6)incorporate Department human capital strategic plans and activities, and address critical human capital deficiencies, recruitment and retention efforts, and succession planning within the Federal workforce of the Department; and
 (7)complement and incorporate (but not replace) rotational programs within the Department in effect on the date of enactment of this section.
								(c)Administration
 (1)In generalThe Chief Human Capital Officer shall administer the Rotation Program. (2)ResponsibilitiesThe Chief Human Capital Officer shall—
 (A)provide oversight of the establishment and implementation of the Rotation Program; (B)establish a framework that supports the goals of the Rotation Program and promotes cross-disciplinary rotational opportunities;
 (C)establish eligibility for employees to participate in the Rotation Program and select participants from employees who apply;
 (D)establish incentives for employees to participate in the Rotation Program, including promotions and employment preferences;
 (E)ensure that the Rotation Program provides professional education and training; (F)ensure that the Rotation Program develops qualified employees and future leaders with broadbased experience throughout the Department;
 (G)provide for greater interaction among employees in components of the Department; and (H)coordinate with rotational programs within the Department in effect on the date of enactment of this section.
 (d)Allowances, privileges, and benefitsAll allowances, privileges, rights, seniority, and other benefits of employees participating in the Rotation Program shall be preserved..
 (4)By striking section 857 (6 U.S.C. 427). (5)By striking section 878 (6 U.S.C. 458).
 (6)By striking section 881 (6 U.S.C. 461). (7)In section 882(a)(1) (6 U.S.C. 462(a)(1)), by striking Office of the Secretary and inserting Federal Emergency Management Agency.
 (8)In section 888 (6 U.S.C. 468), by striking subsection (h). (9)In section 892 (6 U.S.C. 482)—
 (A)in subsection (b)(7), by striking Director of Central Intelligence and inserting Director of National Intelligence; and (B)in subsection (c)(3)(D), by striking Director of Central Intelligence and inserting Director of National Intelligence.
 (10)By striking section 893 (6 U.S.C. 483). (j)Title IXSection 903(a) (6 U.S.C. 493(a)) is amended in the subsection heading by striking Members— and inserting Members.—.
 (k)Title XSection 1001(c)(1) (6 U.S.C. 511(c)(1)) is amended by striking Director of Central Intelligence and inserting Director of National Intelligence. (l)Title XIITitle XII is amended by striking section 1204.
 (m)Title XIVStrike title XIV (49 U.S.C. 40101 note et seq.). (n)Title XVTitle XV (6 U.S.C. 541 et seq.) is amended by striking section 1502.
 (o)Title XVIIITitle XVIII (6 U.S.C. 571 et seq.) is amended as follows: (1)In section 1801(c)(12) (6 U.S.C. 571(c)(12)), by striking Assistant Secretary for Grants and Training and inserting Administrator of the Federal Emergency Management Agency.
 (2)In section 1804(b)(1) (6 U.S.C. 574(b)(1)), in the matter preceding subparagraph (A), by striking Assistant Secretary for Grants and Planning and inserting Administrator of the Federal Emergency Management Agency. (p)Title XIXSection 1902(b)(3) (6 U.S.C. 592(b)(3)) is amended—
 (1)in the paragraph heading, by striking Hawaiian native-serving and inserting Native Hawaiian-serving; and (2)by striking Hawaiian native-serving and inserting Native Hawaiian-serving.
 (q)Title XXTitle XX (6 U.S.C. 601 et seq.) is amended as follows: (1)In section 2006(b)(4)—
 (A)in subparagraph (D), by inserting and after the semicolon; (B)in subparagraph (E), by striking ; and and inserting a period; and
 (C)by striking subparagraph (F). (2)In section 2021 (6 U.S.C. 611)—
 (A)by striking subsection (c); and (B)by redesignating subsection (d) as subsection (c).
					
	Passed the House of Representatives December 8, 2015.Karen L. Haas,Clerk
